                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                       Case No. 20-CR-176-JPS
 v.

 JONATHAN HARRIS,
                                                                      ORDER
                      Defendant.


       On September 22, 2020, a four-count indictment was filed charging

Defendant with possessing and distributing a controlled substance, as well

as possessing a firearm as a felon in furtherance of drug trafficking in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), 18 U.S.C. §§ 2,

924(c)(1)(A)(I), 922(g)(1), 924(a)(2). (Docket #1). On June 22, 2021, the parties

entered into a plea agreement as to Counts Two and Three of the

Indictment. (Docket #16).

       The parties appeared before Magistrate Judge Nancy Joseph on July

16, 2021 to conduct a plea colloquy pursuant to Federal Rule of Criminal

Procedure 11. (Docket #21). Defendant entered a plea of guilty as to Counts

Two and Three of the Indictment. (Id.) After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Judge Joseph determined that the guilty plea was knowing

and voluntary, and that the offense charged was supported by an

independent factual basis containing each of the essential elements of the

offenses. (Id.)

       On July 16, 2021, Magistrate Judge Joseph filed a Report and

Recommendation with this Court, recommending that: (1) Defendant’s plea



  Case 2:20-cr-00176-JPS Filed 08/10/21 Page 1 of 2 Document 24
of guilty be accepted; (2) a presentence investigation report be prepared;

and (3) Defendant be adjudicated guilty and have a sentence imposed

accordingly. (Id.) Pursuant to General Local Rule 72(c), 28 U.S.C.

§ 636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the parties

were advised that written objections to that recommendation, or any part

thereof, could be filed within fourteen days of the date of service of the

recommendation. (Id.) To date, no party has filed such an objection. The

Court has considered Magistrate Judge Joseph’s recommendation and,

having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s Report and

Recommendation (Docket #21) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 10th day of August, 2021.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                            Page 2 of 2
  Case 2:20-cr-00176-JPS Filed 08/10/21 Page 2 of 2 Document 24
